Opinion issued March 13, 2003  
 




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00186-CV
____________

IN RE ROGER G. WASHINGTON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator requests that this Court compel respondent, the judge of the 339th
District Court of Harris County, (1) to rule on a motion for discovery that relator filed
on November 9, 2002 in cause number 684737-A.  We deny the petition.
	Relator has not provided us with a record that shows that he made any
request of the respondent to perform a nondiscretionary act that respondent refused. 
See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig.
proceeding). 
	The petition for writ of mandamus is therefore denied.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Relator's petition names the Honorable Charles Hearn as respondent. 
However, the elected judge of the 339th District Court is the Honorable
Caprice Cosper.